DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks and amendments filed on 08/22/2022. Claims 1, 4, 8, 11, 15, and 18 have been amended. No claims have been cancelled. No claims have been newly added. Accordingly, claims 1-20 are currently pending.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: The claims recite “based on a comparison of the detected identification date to a record …”. The examiner believes this to be a typographical error and recommends changing the claims limitation to “based on a comparison of the detected identification data to a record …”   Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wirelessly receiving an operating condition alert and detected vehicle identification of a first vehicle from a second vehicle, determine a vehicle specific identity based on the received data, automatically establishing a wireless communication with the identified vehicle and automatically  report the condition over the wireless communication.
The limitation of determine a vehicle specific identity based on the received data, and reporting the condition data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example a user can mentally determine a vehicle specific identify by comparing data to a record of identification data and the user can verbally report it or speak it out. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite an addition element, a processor, to perform the recited steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also recite the additional elements of “wirelessly receiving data for a first vehicle broadcast from a second vehicle including condition data for the first vehicle detected by sensors of the second vehicle and included in the broadcast”, and “automatically establish wireless communication with the first vehicle using wireless connection credentials for the specifically identified first vehicle retrieved from the record for the determined vehicle-specific identity”. The examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (a processor) to perform the process. In particular, “wirelessly receiving data for a first vehicle broadcast from a second vehicle including condition data for the first vehicle detected by sensors of the second vehicle and included in the broadcast” amounts to mere data gathering, which is a form of insignificant extra-solution activity. The “establish wireless communication with the first vehicle using wireless connection credentials for the specifically identified first vehicle retrieved from the record for the determined vehicle-specific identity” is also recited at a high level of generality and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field etc (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As discussed above, for the additional limitations or additional elements, the examiner submits that these limitations are insignificant extra-solution activities. A conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional elements of “wirelessly receiving data for a first vehicle broadcast from a second vehicle including condition data for the first vehicle detected by sensors of the second vehicle and included in the broadcast”, and “establish wireless communication with the first vehicle using wireless connection credentials for the specifically identified first vehicle retrieved from the record for the determined vehicle-specific identity” are well-understood, routine, and conventional activities because paragraphs 0019-0021, and 0037 recite that vehicles may be highly connected and equipped with systems, such as vehicle-to-vehicle (VTV) communication systems, vehicle-to-infrastructure (VTI) communications (which connect to roadside antennas and can access other vehicles as well as other information about the roadway), modems which can be connected wirelessly (cloud connected) to both a centralized service provider, and to authorities, such as local traffic enforcement, emergency services, etc. and the specification does not provide any indication that the wireless connection is anything other than a conventional VTV or VTI connection. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claims are not patent eligible.
Dependent claim(s) 2-7, 9-14, and 16-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2-7, 9-14, and 16-20 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1, 8, and 15.
Therefore, claim(s) 1-20 is/are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al US 2015/0127191 A1 (hence Misra) in view of Gaddy et al US 2007/0063824 A1 (hence Gaddy).
In re claims 1, 8, and 15, Misra discloses systems for vehicular-networks and more particularly to a reputation-based and condition-based vehicular network and, more particularly, to collecting information to contribute to rating other vehicles and viewing information on the aggregate ratings of other vehicles, disseminating routing information to other vehicles to, inter alia, ease traffic congestion and reduce accidents and near accidents (Paragraph 0002) and teaches the following:
a processor configured to (Paragraph 0073):
wirelessly receive an operating condition alert and detected vehicle identification data for a first vehicle broadcast from a second vehicle including condition data for the first vehicle detected by sensors of the second vehicle and included in the broadcast (Paragraphs 0074-0075);
determine a vehicle-specific identity of the first vehicle based on the identification data based on comparison of the detected identification date to a record of a plurality of vehicles including stored identification data for the plurality of vehicles (Paragraphs 0077-0078);
automatically establish wireless communication and automatically report the condition data over the wireless communication (Paragraphs 0077 and 0082)
However, Misra discloses providing the characterizations to a ratings service (Paragraph 0082) but doesn’t explicitly teach the following:
automatically establish wireless communication with the first vehicle using wireless connection credentials for the specifically identified first vehicle retrieved from the record for the determined vehicle-specific identity
Nevertheless, Gaddy discloses a vehicle warning system and detection apparatus (Abstract) and teaches the following:
automatically establish wireless communication with the first vehicle using wireless connection credentials for the specifically identified first vehicle retrieved from the record for the determined vehicle-specific identity (0025)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Misra reference to include vehicle-to-vehicle messaging, as taught by Gaddy, in order to allow for an individual to inform a stranger of various types of information such as road hazards, if a vehicle has been damaged, if a vehicle has a flat tire, if a vehicle has turn signal accidentally illuminated, if a vehicle's high beam headlights are on, or any other type of condition or information that may be usefully communicated between vehicles to further enhance driving conditions (Gaddy, Paragraph 0025).

Claim(s) 2, 6, 9, 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra and Gaddy as recited above and further in view of Denny et al US 2015/0170429 A1 (hence Denny).
In re claims 2, 9, and 16, Misra discloses the structural elements of the claimed invention as discussed above but doesn’t explicitly teach the following:
wherein the processor is further configured to provide the wireless connection credentials to the second vehicle, responsive to a connection credential request from the second vehicle
Nevertheless, Denny discloses a method, computer readable storage device and apparatus for exchanging vehicle information (Paragraph 0002) and teaches the following:
wherein the processor is further configured to provide the wireless connection credentials to the second vehicle, responsive to a connection credential request from the second vehicle (Paragraph 0032)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Misra reference to include an authentication feature before any vehicle information is provided, as taught by Denny, in order to provide a secure connection for V2V communication.
In re claims 6, 13, and 20, Misra discloses the structural elements of the claimed invention as discussed above but doesn’t explicitly teach the following:
wherein the identification data includes a license plate image or number
Nevertheless, Denny discloses a method, computer readable storage device and apparatus for exchanging vehicle information (Paragraph 0002) and teaches the following:
wherein the identification data includes a license plate image or number (Paragraphs 0035, and 0041)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Misra reference to include a license plate number of a vehicle, as taught by Denny, in order to give more details about the vehicle being reported.

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra and Gaddy as recited above and further in view of Lutter et al US 2002/0198660 A1 (hence Lutter)
In re claims 3, 10, and 17, Misra discloses the structural elements of the claimed invention as discussed above but doesn’t explicitly teach the following:
wherein the processor is further configured to determine if the condition data corresponds to a pre-identified critical condition; and report a determined critical condition to emergency services
Nevertheless, Lutter discloses a system for transmitting sensor data and kinematic state of the vehicle to other vehicles so that the other vehicles are also notified of possible collision conditions (Abstract) and teaches the following:
wherein the processor is further configured to determine if the condition data corresponds to a pre-identified critical condition; and report a determined critical condition to emergency services (Paragraphs 0039 and 0044)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Misra reference to include the feature of notifying a third party in case of an emergency, as taught by Lutter, in order to notify all of the vehicles that an emergency vehicle is nearby and that the vehicles should slowdown or stop (Lutter, Paragraph 0044)

Claim(s) 5, 7, 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra and Gaddy as recited above and further in view of Wee US 2004/0088090 A1 (hence Wee).
In re claims 5, 12, and 19, Misra discloses the structural elements of the claimed invention as discussed above but doesn’t explicitly teach the following:
wherein the identification data includes at least one of a vehicle make or model
Nevertheless, Wee discloses a system for reading the information about subject vehicles involved in a vehicle accident (abstract) and teaches the following:
wherein the identification data includes at least one of a vehicle make or model (Paragraphs 0012, and 0018)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Misra reference to include a model of a suspect vehicle, as taught by Wee, in order to give more details about the vehicle being reported.
In re claims 7, and 14, Wee teaches the following:
wherein the identification data includes vehicle color (Paragraphs 0012 and 0018, motivation to combine has been recited supra).

Response to Arguments
Applicant's arguments filed on 08/22/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments/remarks with respect to the rejection of claims 1-20 under 35 U.S.C. 101 that the claims are eligible, the examiner respectfully disagrees with that statement. The applicant recites claim 3 of example 46. Under any of the three embodiments of claim 3, step (d) goes beyond merely automating the abstract ideas and instead actually uses the information obtained via the judicial exception to take corrective action by operating the gate and routing the animals in a particular way. This is an “other meaningful limitation” that integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception. In the current application, a driver of a first vehicle can identify a problem with a neighboring vehicle and report the problem to a driver of the neighboring vehicle. As recited above, the additional elements of a processor and a wireless communication are recited at a high level of generality and there is no indication in the specification or the claims that the operations recited in the claims invoke any inventive programming, require any specialized computer hardware or other inventive computer component, i.e. a particular machine, or that the claimed invention is implemented using other than a generic processor to perform generic computer functions. See, e.g., specification paragraphs 0030-0031 (describing “a general purpose processor” that [w]hen executing code providing instructions to perform some or all steps of the method, ... may be temporarily repurposed as a special purpose processor, until such time as the method is completed”). Furthermore, the specification does not specify any particular form for the broadcast, nor do the claims recite any further limitations of the broadcast. See, e.g. Spec. 0043, (“the process may use a local wireless transmission (Wi-Fi, BLE, BT, etc.) to broadcast the identified problem (malfunction)”). Given this breadth of disclosure and claiming, the broadcast limitation is simply insignificant post-solution activity, namely, outputting a result of the abstract idea to another vehicle (See Patent Board Decision of application 15/185,833, mailed on 10/30/2019.
With respect to applicant’s arguments/remarks with respect to the rejection of claims 1, 8, and 15 under 35 U.S.C. 103 as being unpatentable over Misra in view of Gaddy, and that Gaddy doesn’t teach or suggest using wireless connection credentials for the specifically identified first vehicle, the examiner respectfully disagrees with that statement. The examiner relies on Misra to show a V2V communication between 2 specific vehicles (Paragraphs 0077-0078). The examiner relies on Gaddy to show that V2V can go both ways as in Paragraph 0025. Paragraph 0025 discloses “In another embodiment, vehicle-to-vehicle communication using a vehicle's transmitter may allow for an individual to inform a stranger of various types of information such as road hazards, if a vehicle has been damaged, if a vehicle has a flat tire, if a vehicle has turn signal accidentally illuminated, if a vehicle's high beam headlights are on, or any other type of condition or information that may be usefully communicated between vehicles”. The most logical interpretation of said paragraph is to inform the vehicle experiencing said condition and not any other vehicle. Accordingly, the combination of Misra and Gaddy discloses the claimed invention.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/           Primary Examiner, Art Unit 3669